As filed with the Securities and Exchange Commission on December 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:October 31, 2011 Item 1. Schedule of Investments. Akre Focus Fund SCHEDULE OF INVESTMENTS at October 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 76.9% Capital Markets: 5.8% Diamond Hill Investment Group $ LPL Investment Holdings, Inc. * TD Ameritrade Holding Corp. Consumer Finance: 0.5% White River Capital, Inc. Diversified Financial Services: 1.5% Bank of America Corp. Health Care Equipment & Supplies: 1.1% Becton, Dickinson and Company Hotels, Restaurants & Leisure: 1.2% Penn National Gaming, Inc. * Insurance: 9.0% Berkshire Hathaway, Inc. - Class B * Hartford Financial Services Group, Inc. Markel Corp. * IT Services: 10.6% Computer Services, Inc. Mastercard, Inc. Life Sciences Tools & Services: 0.9% Techne Corp. Media: 4.3% Lamar Advertising Co. * Multiline Retail: 9.9% Dollar Tree, Inc. * Software: 3.5% FactSet Research Systems, Inc. Specialty Retail: 20.0% CarMax, Inc. * O'Reilly Automotive, Inc. * Ross Stores, Inc. The TJX Companies, Inc. Technology: 0.4% Apple, Inc. * Wireless Telecommunication Services: 8.2% American Tower Corp. * TOTAL COMMON STOCKS (Cost $212,973,174) CONVERTIBLE PREFERRED STOCK: 3.2% Insurance: 3.2% Hartford Financial Services Group, Inc. TOTAL CONVERTIBLE PREFERRED STOCK (Cost $13,833,316) TRUST & PARTNERSHIP: 0.8% Real Estate Investment Trust: 0.8% Annaly Capital Management, Inc. TOTAL TRUST & PARTNERSHIP (Cost $2,921,800) Principal Amount SHORT-TERM INVESTMENT: 4.1% U.S. Government Security: 4.1% $ U.S. Treasury Bills, 11/17/11, 0.00%^ TOTAL SHORT-TERM INVESTMENT (Cost $14,999,833) TOTAL INVESTMENTS IN SECURITIES: 85.0% (Cost $244,728,123) Other Assets in Excess of Liabilities: 15.0% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ Less than 0.005%. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at October 31, 2011 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Summary of Fair Value Exposure at October 31, 2011 (Unaudited) The Akre Focus Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of October 31, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks^ $ $
